EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Lee on March 24, 2021.
	The following amendments have been made:

Claim 1, --A system for adaptively releasing at least one of a lubricant and a cosmetic for a razor cartridge, comprising: at least one sensing unit configured to detect a property of at least one of skin, air, water and a chemical agent in a region adjacent to the razor cartridge; and 
a processing unit configured to control a release of the at least one of the lubricant and the cosmetic based at least on the property detected by the at least one sensing unit; and 
a smart polymer provided on the razor cartridge and selectively responsive to a characteristic external stimulus by undergoing at least one of physical and chemical change; 
wherein the processing unit is configured to control the release of the at least one of the lubricant and the cosmetic by providing the characteristic external stimulus to cause the smart polymer to undergo at least one of a physical change and a chemical change--.

Claim 2, Canceled.

Claim 3, (line 1), --The system according to claim 1, wherein the characteristic--.

Claim 4, (line 1), --The system according to claim 1, wherein:--.

Claim 5, (line 1), --The system according to claim 1, further--.

Claim 8 (line 6), --least one of the lubricant and the cosmetic by taking into consideration an output of the at--.

Claim 12, --A method for adaptively releasing at least one of a lubricant and a cosmetic for a razor cartridge, comprising: detecting, using at least one sensing unit, a property of at least one of skin, air, water and a chemical agent in a region adjacent to the razor cartridg; and  
a smart polymer is provided on the razor cartridge and is selectively responsive to a characteristic external stimulus by undergoing at least one of physical and chemical change; and 
the processing unit controls the release of the at least one of the lubricant and the cosmetic by providing the characteristic external stimulus to cause the smart polymer to undergo at least one of a physical change and a chemical change--.

Claim 13, Canceled.
Claim 14 (line 1), --The method of claim 12, wherein:--.
Claim 15 (line 1), --The method of claim 12, further comprising:--.

Claims 1, 3-12, 14-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter directed to releasing at least one of the lubricant and cosmetic by providing a characteristic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Noble (US 20080016692) teaches a razor system which has a controller to actuate shaving aid based on a property that is sensed. Noble teaches a moisture sensor can initiate flow of shaving aid when the razor comes into contact with water, in which, activation of the sensor activates the pump to cause the shaving aid material to flow for a predetermined amount of time.
Hendriks et al. (US 20170291319) teaches a shaver having a smart polymer. The smart polymer changes shape/form, via a controller, which controls the activation of the shape changing smart polymer, based on a characteristic of the skin that is sensed by a sensor, such as irritation and/or hair density and/or hair length.
The prior art, as a whole, does not teach or suggest the claimed invention. Hendriks provides a teaching that it is known to activate a smart polymer based on a skin characteristic that is sensed, there, are no further details to this system. Noble teaches a controller, which is capable of being programmed; however, programming the controller Nobel to control the activation of the smart polymer as taught by Hendriks does not provide a teaching or a suggestion that shaving aid would be released. The pending application as a whole teaches a property, such as temperature, is sensed on at least one of the skin, air, and water, and after sensing the temperature is compared to a stored temperature, which determines if the smart polymer should be activated to release at least one lubricant and cosmetic during the shaving 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724